By CHABIiTTOBT, Judge.
THIS is a motion, by Habersham, to set aside this appeal, because no appeal can lie from the judgment of the Court on special verdict.
An appeal, under our system of jurisprudence, is entered for two purposes : lsi, to correct errors in fact commited by the Jury —and 2dly, to correct the errors in law, of the nisi prius charge of the Judge to the Petit Jury. But in a special verdict there can be neither error nor mistake in matter of fact, because there is an agreement of the state of facts by all the parties to the record, and there can be no error of law, to be reviewed and corrected, because the Court has already by its judgment, settled the principles of law as applicable to the ease. Cui bono then, is the appeal entered 1
It is ordered, that this appeal be set aside, and expunged from the minutes as irregularly entered.
Habersham, for the motion,